Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021 has been entered.
 	
Remarks
	This Office Action is in response to applicant’s amendment filed on June 14, 2021, under which claims 1-24 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous § 102 rejection over Kheradpisheh. Therefore, the previous § 102 rejection has been withdrawn.
Applicant’s arguments with respect to the previous rejection over Kheradpisheh have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Furthermore, applicant’s arguments directed to limitations that were recited in the previous claims, but are no longer recited in the current claims, are also moot because they do not apply to the current claim language. Regarding applicant’s general remarks that the specification teaches the use of the SVM on the second sensor data without any involvement of the SNN at all, if the applicant relies on such an alleged teaching to support a subsequent claim amendment, then applicant’s position will be further evaluated at that time. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tavanaei et al., “Bio-Inspired Spiking Convolutional neural Network Using Layer-Wise Sparse Coding and STDP Learning,” arXiv:1611.01421v2 [cs.CV] 2 Nov 2017 (“Tavanaei”). 
Note: A copy of Tavanei was supplied with the Office Action mailed October 9, 2020.
As to claim 1, Tavanaei teaches a system comprising:
an interface to obtain a first set of sensor data; [Abstract, paragraph 2: “MNIST digit dataset using clean and noisy images.” § 3: “The MNIST dataset containing normalized handwritten digits was used in the experiments.” As shown in FIGS. 2, Tavanaei teaches input images in the form of grayscale images. As noted above, the MNIST images are of handwritten characters; thus, they have been converted to digital form by a sensor, and are regarded as sensor data. § 3.2 teaches “60K training and 10K testing samples was used.” The training samples can be regarded as the “first set of sensor data.” With respect to the limitation of “interface,” it is implicitly disclosed that the computer of Tavanaei has some interface through which the dataset is input.]  
a memory to store executable computer program instructions; [Since Tavanaei teaches machine learning (see title and abstract) and complex datasets and operations that require a computer, Tavanaei implicitly discloses that its method is performed on a computer with a memory storing a computer program implementing the model’s training and testing.] and
processing circuitry configured by the computer program instructions to: [It is implicitly disclosed that the computer of Tavanaei has processing circuitry to perform the disclosed method, which includes neural network computation and operation of a classifier.]
encode the first set of sensor data as a first frequency of spikes to create a first set of encoded sensor data; [§ 2.2 (“Convolution”), paragraph 1: “The input image is represented by spike trains whose rates are determined by the normalized gray scale pixel intensities in the range (0, 1). The image is presented to the network for T = 20 ms divided into 1 ms time steps.” See also § 3.2, paragraph 1: “spike trains with rate of pixel intensity divided by 255 to obtain normalized intensities in the range (0, 1) for each of T = 20 time steps”; and paragraph 2: “Pixel intensity codes a neuron’s (one out of 144) spike rate. The maximum intensity (white) denotes 19 spikes and the minimum intensity (black) denotes 0 spikes emitted from the LIF neurons in the pooled feature maps” (which is a further encoding operation). The output of the above-mentioned neurons, which are part of the convolution stage shown in FIG. 2, constitute a first set of encoded sensor data.] 
extract one or more feature sets from the first set of encoded sensor data using a spiking neural network (SNN); [§ 2.4 (“Feature Discovery Layer”): The spike trains emitted from the pooling layer carry diverse visual features of the image distributed across the D feature maps. The feature discovery layer processes these features to recognize and discover more complex features.” These more complex features, which correspond to the “feature sets” of the instant claim, are also referred to as “H attributes” in § 2.4.4 and in § 2.5, paragraph 1. As shown in FIG. 2, the feature discovery layer acts on spike trains generated from earlier layers.]
create a support vector machine (SVM) for the sensor data using the feature sets; [FIG. 2, showing a “classifier” at the end of the model. This classifier is specifically an SVM, as disclosed in § 2.2: “The samples with H attributes obtained by the feature discovery layer are used for training the classifier. In this investigation, we use support vector machine (SVM) classifiers to show the network ability in extracting independent and prominent features.”] 
encode a second set of sensor data as a second frequency of spikes to create a second set of encoded sensor data, the second set of sensor data being different than the first set of sensor data; [§ 3.2 teaches “60K training and 10K testing samples was used.” The testing samples can be regarded as the “second set of sensor data.” With respect to the “encode” operation, § 2.2 and § 3.2 (parts quoted above) teaches spike rate encoding of image data, which are performed in the convolution and also pooling layers. This spike rate encoding applies to both the training and testing set, because the spike rate encoding is a functionality of the convolution and pooling layers of the Spiking CNN architecture of FIG. 2. Additionally, the feature discovery layer includes LIF (leaky integrate and fire) neurons (§ 2.4, paragraph 1: “The units in this layer are LIF neurons… A neuron fires if its membrane potential reaches the θh and its firing probability is greater than the θp”), which also encodes a spike train with a frequency as shown in equation 7. With respect to “second set of encoded sensor data,” this limitation is met by, for example, the output of the feature discovery layer. The output of the feature discovery layer is created from the spike trains of the earlier layers, as described above. For further details, see § 2.4.4: “Thus, an image can be recoded to a vector with H attributes. The vector attributes are measured as neural activities of the feature discovery layer. The neural activity can be specified as neuron’s membrane potential or emitted spike train. In this paper, we use accumulated membrane potential that is obtained by integrating the net input of neuron over T = 20 time steps.” The limitation of “a second set of encoded sensor data” can also be satisfied by the spike train outputs of the earlier (convolution/pooling) layers. The Examiner notes that the instant claim does not exclude use of an SNN to generate the “second set of encoded sensor data,” particularly considering that applicant’s as-filed specification teaches that the SNN generates encoded data (specification, paragraph [0025]: “The computing hardware 105 is arranged to extract a feature set from the sensor data 120 using the SNN 125. In an example, the feature set is a frequency of spikes from output neurons of the SNN.”).]   
classify the second set of sensor data using the SVM on the unchanged second set of encoded sensor data. [§ 3.4, paragraph 1: “The visual features obtained from the feature discovery layer were applied to the SVM classifiers with four different kernel functions: linear, polynomial (degree=2 and 3) and radial basis function. Since all the SVMs showed close accuracy rates, we averaged over the SVM classifiers.”]

	As to claim 9, this claim is directed to a method comprising steps that are the same or substantially the same as the operations performed by the system of claim 1. Therefore, the rejection made to claim 1 is applied to claim 9. 
		
	As to claim 17, this claim is directed to a computer-readable medium for performing operations that are the same or substantially the same as the operations performed by the system of claim 1. Therefore, the rejection made to claim 1 is applied to claim 17. 
	Additionally, Tavanaei teaches the limitations of “at least one non-transitory computer-readable medium including executable computer program instructions” and “the computer program instructions, when executed by a machine, cause the machine to perform operations” because it is implicitly disclosed that the computer of Tavanaei (corresponding to the recited “machine”) includes a memory storing program instructions to perform the method disclosed in Tavanaei.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tavanaei in view of Bichler (US 2017/0200078 A1) and Coenen et al. (US 2014/0081895 A1) (“Coenen”).
As to claim 2, Tavanaei teaches the system of claim 1, wherein the first set of sensor data and the second set of sensor data are images encoded with pixels with (intensity) values, wherein the first frequency of spikes and the second frequency of spikes are related to the (intensity) values. [§ 2.2 (“Convolution”), paragraph 1: “The input image is represented by spike trains whose rates are determined by the normalized gray scale pixel intensities in the range (0, 1). The image is presented to the network for T = 20 ms divided into 1 ms time steps.” See also § 3.2, paragraph 1: “spike trains with rate of pixel intensity divided by 255 to obtain normalized intensities in the range (0, 1) for each of T = 20 time steps”; and paragraph 2: “Pixel intensity codes a neuron’s (one out of 144) spike rate. The maximum intensity (white) denotes 19 spikes and the minimum intensity (black) denotes 0 spikes emitted from the LIF neurons in the pooled feature maps”].
Tavanaei does not specifically teach the limitations of “luminance” values (Tavanaei instead mentions intensity values) and “inversely” related (Tavanaei instead teaches a proportional or positive relationship).
Bichler, in an analogous art, teaches “luminance” values. Bichler is in the field of artificial neural networks ([0001]) and generally pertains to data classification using neural networks ([0002]). Therefore, Bichler is analogous for being in the same field of endeavor as the claimed invention.
In particular, Bichler teaches sensor data [[0084]: “spikes can also originate directly from a sensor”] that is encoded with pixels with “luminance” values, as well as frequency of spikes that are related to the “luminance” values [[0083]: “In a frequency coding case, the frequency of the spikes, lying between fmin and fmax, is proportional to the absolute value of the signal to be coded. The sign of the spike determines the sign of the value of the signal to be coded. For example, considering an input matrix of the network corresponding to the luminance component of an image, normalized between 0 and 1, a white pixel (or coefficient of the matrix), coded by a value 1, will emit spikes at a frequency fmax…” See also [0021]-[0022] and [0120] (“spike-coded input image”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei and Bichler by modifying Tavanaei such that the images are encoded with pixels with “luminance” values and the frequency of spikes are related to the “luminance” values. The motivation would have been to represent an image encoded using luminance, which is a known and conventional type of component, as suggested by Bichler (see [0071]: “RGB, HSV, YUV components or any other conventional component of an image.”).
 Coenen, in an analogous art, teaches the limitation of “inversely” related. Coenen relates to “spiking neuron network adaptive control apparatus and methods” (title). Thus, Coenen is in the same field of endeavor of machine learning models that utilize spiking neural networks.
In particular, Coenen teaches spiking neuron outputs that are “inversely related” [[0221]: “the output of the neurons 720 may comprise output firing rate deterministically configured to be inversely proportional to the input IN of the respective basis component (e.g., the component 712 in FIG. 7A). In some implementations, the neuron output 730 may comprise firing rate of a Poisson process configured proportional to the input IN of the respective basis component.” Note that this part of Coenen mentions both proportional and inversely proportional modes, thereby further teaching that both are suitable and generally suitable options. Furthermore, one of ordinary skill in the art would have recognized that a simple substitution of a proportional/positive relationship with an inverse proportional relationship would have yielded predictable results because both have the common property of being generally monotonic.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Tavanaei and Bichler such that the first frequency of spikes and the second frequency of spikes are “inversely” related to the values. The motivation for doing so would have been to implement an alternative encoding relationship (but one that is suitable and whose results are predictable), as suggested by Coenen, paragraph [0221] quoted above. 

	As to claims 10 and 18, the further limitations recited in these claims are the same or substantially the same as those recited in claim 2. Therefore, the rejection made to claim 2 is applied to claims 10 and 18.

2.	Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tavanaei in view of Burges, “Simplified support vector decision rules,” International Conference on Machine Learning (pp. 71--77) (1996).
As to claim 3, Tavanaei teaches the system of claim 1, but does not teach that the SVM is “a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors.”
Burges, in an analogous art, teaches the above limitation. Burges generally relates to support vector machine techniques (see title and abstract) for artificial intelligence. Therefore, Burges is analogous for being in same field of endeavor as the claimed invention. Burges teaches a method that “computes an approximation to the decision rule in terms of a reduced set of vectors” (abstract). This method is commonly known as the “Burges’ reduced set method” (BRSM), which is described in the instant application’s specification in connection with the limitation in question. 
In particular, Burges teaches “wherein the SVM is a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors.” [§ 2 (“The reduced set”) introduces the reduced set as {γa; za}, a = 1,…, Nz (third page, left column, top paragraph). In particular, § 3.1 teaches that for an exemplary formulation using symmetric tensor Sµν of equation 10, “the za are chosen to be the first Nz eigenvectors of S, where the eigenvectors are ordered by absolute size of their eigenvalues” (third page, right column, text below near equation 14).  Note that the eigenvectors are “eigenvectors of S whose eigenvalue λ = γz2 has the largest absolute size” (third page, right column, text below equation 12) and are therefore derived from the support vectors.]
Burges teaches that its method “can decrease the computational complexity of the decision rule by a factor of ten, with no loss in generalization performance, making the SVM test speed competitive with that of other methods” and “allows the generalization performance / complexity trade-off to be directly controlled” (Burges, abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei with the teachings of Burges by modifying the SVM of Tavanaei to be a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors, in order to decrease the computational complexity of the SVM, particularly in manner that allows the generalization performance and complexity trade-off to be controlled, as suggested by Burges (see abstract, quoted above).

As to claims 11 and 19, the further limitations recited in these claims are the same or substantially the same as those recited in claim 3. Therefore, the rejection made to claim 3 is applied to claims 11 and 19.

3.	Claims 4-6, 8, 12-14, 16, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tavanaei in view of Burges, and further in view of Tang et al., “Multiclass Reduced-Set Support Vector Machines,” Proceedings of the 23rd International Conference on Machine Learning, Pittsburgh, PA, USA, 2006 (“Tang”)
As to claim 4, the combination of Tavanaei and Burges teaches the system of claim 3, but does not specifically teach that the SVM is “a multiclass SVM.”
Tang, in an analogous art, teaches the above limitation. Tang generally relates to support vector machine techniques (title and abstract) in artificial intelligence. Therefore, Tang is analogous for being in same field of endeavor as the claimed invention.
In particular, Tang teaches a “multiclass SVM” [Title: “Multiclass Reduced-Set Support Vector Machines”; abstract: “multiclass SVMs made up of several binary SVMs”; § 4, first paragraph: “Methods for solving multi-class problems using binary SVMs include one-vs-one, one-vs-all, error-correcting codes, directed acyclic graph, and pairwise coupling”]. 
Tang teaches that multiclass SVMs can be used “to solve a multiclass problem” (§ 1, paragraph 2). Note that “multiclass problem” in Tang refers to multiclass classification, such as classification into “k classes using l binary SVMs,” wherein the plurality of binary SVMs constitute a multiclass SVM (§ 4, second paragraph, first sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei and Burges with the teachings of Tang, particularly by modifying the SVM in combination of Tavanaei and Burges to be a multiclass SVM, in order to solve a multiclass problem (i.e., to perform multiclass classification), as suggested by Tang (see sections quoted above). 

As to claim 5, the combination of Tavanaei, Burges, and Tang teaches the system of claim 4, wherein, to create the SVM, the processing circuitry creates SVM solutions for binary classifications of a set of possible classifications, a binary classification separating input into one of two classes. [As noted in the rejection of claim 4, above, the multiclass SVM in Tang comprises a plurality of binary SVMs, which may perform one-vs-one or one-vs-all binary classifications (as described in § 4, paragraph 1). A binary SVM performs classification separating input into one of two classes (i.e., “binary classification” as described in § 1, paragraph 2). Therefore, the combination of Tavanaei, Burges, and Tang teaches the instant limitations.]

As to claim 6, the combination of Tavanaei, Burges, and Tang teaches the system of claim 5, as set forth above. Tavanaei does not teach that, to create the SVM, the processing circuitry perform the operations recited in the instant claim. 
However, Tang teaches wherein, to create the SVM, the processing circuitry:
combines reduced set vectors for all SVM solutions for binary classifications into a single joint list by pruning a plurality of selected vectors; [§ 4, algorithm steps at the bottom of the left column: “our proposed algorithm to reduce a multiclass SVM is: 1. Begin by creating a single reduced-set vector for each of the l binary SVMs independently. 2. Combine all reduced-set vectors into a single master list and retrain the βi and b for each binary SVM using all l reduced-set vectors.” The limitation of “by pruning a plurality of selected vectors” is met by the step of “creating a single reduced-set vector for each of the l binary SVMs independently,” because this step reduces the set of vectors by pruning unneeded vectors. Additionally, in step 3 of Tang’s algorithm, the operation of “share all reduced-set vectors” also reads on the instant limitation.]
retrains all binary SVM solutions using the joint list. [§ 4 (right column): “(b) Share all reduced-set vectors and retrain βi and b for all binary SVMs again. See § 3.4: “after computing the reduced-set vectors, we recompute these coefficients so as to minimize the original SVM objective function” (first paragraph) and “retraining for βi usually results in significantly better performance for reduced-set SVMs, as will be seen in section 5. In addition, retraining is the key to our proposed multiclass method” (second-to-last paragraph). Additionally, in step 3 of Tang’s algorithm, the operation of “retrain” also reads on the instant limitation.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the combination of Tavanaei, Burges, and Tang as set forth in the rejection of claim 5, the aforementioned further teachings of Tang by modifying the processing circuitry such that to create the SVM, it combines reduced set vectors for all SVM solutions for binary classifications into a single joint list by pruning a plurality of selected vectors, and retrains all binary SVM solutions using the joint list. One of ordinary skill in the art would have been motivated to do so in order to implement an approach that achieves results that are better than other multiclass reduced-set methods, as suggested by Tang (abstract, last sentence: “this new approach is consistently better than previous multiclass reduced-set methods, sometimes with a dramatic difference.”).  

As to claim 8, the combination of Tavanaei, Burges, and Tang teaches the system of claim 6, wherein one of several kernels is used in the retraining, wherein the several kernels are different types of kernels. [Tang, § 2, right column, first full paragraph, discloses several kernels that are different types of kernels, such as linear, polynomial, and Gaussian kernels. The kernel that is used in exemplary embodiments in Tang is a Gaussian kernel, as disclosed in § 5.1: “using the Gaussian kernel k(x,y)…”. Furthermore, Tang teaches the use of the kernel in retraining at § 3.4 (“Re-training on the Reduced Set”), last four paragraphs, which teaches that the kernel matrix Kxz or                         
                            
                                
                                    K
                                
                                ~
                            
                        
                     is used to perform retraining (“our proposed retraining method requires taking the inverse of the kernel matrix”). Note that these matrices are from the kernel function k, as stated in equation 15 and the text below equation 18 in § 3.4.] 

	As to claims 12-14 and 16, the further limitations recited in these claims are the same or substantially the same as those recited in claims 4-6 and 8, respectively. Therefore, the rejection made to claims 4-6 and 8 are applied to claims 12-14 and 16, respectively.

	As to claims 20-22 and 24, the further limitations recited in these claims are the same or substantially the same as those recited in claims 4-6 and 8, respectively. Therefore, the rejection made to claims 4-6 and 8 are applied to claims 20-22 and 24, respectively.

4.	Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tavanaei in view of Burges and Tang, an further in view of Li et al., “Adaptive simplification of solution for support vector machine,” Pattern Recognition, vol. 40, no. 3, pp. 972–980, Mar. 2007 (“Li”).
As to claim 7, the combination of Tavanaei, Burges, and Tang teaches the system of claim 6, but does not explicitly teach the further limitations of “wherein original support vectors for each SVM solution for binary classifications are also included in the joint list.”
Li, in an analogous art, teaches the above limitation. Li generally relates to methods for simplifying support vector machines for machine learning (see title and abstract, paragraph 2).  Therefore, Li analogous for being in the same field of endeavor as the claimed invention. 
In particular, Li teaches “wherein original support vectors for each SVM solution for binary classifications are also included in the joint list.” [Abstract: “we proposed an adaptive algorithm named feature vectors selection (FVS) to select the feature vectors from the support vector solutions.” See § 3.4 for details on the algorithm: “The process of FVS is a greedy iterative algorithm. When selecting the first feature vector, we look for the samples that gives the minimum δF. In each iteration, (21) is used to estimate the performance of the current feature set and (22) is used to select the next best candidate feature vector.” Note that in Li, the term “feature vectors” refers to a subset of the original support vectors that serves as a reduced set (see § 3.4, paragraphs preceding equation 14, which teaches that the selected feature vectors xFj are a subset of support vectors xi), wherein the number of selected feature vectors is less than the number of original support vectors (§ 3.2, last paragraph: “number of feature vectors is often far less than of support vectors”). Additionally, the parameter of δ refers to the approximation error between the feature vector set (i.e., the reduced vector set) and the original vector set (see equation 15 and subsequent paragraph).] 
As noted above, the method in Li starts from an empty set and iteratively adds a support vector from the original set that is expected to make the largest decrease in the approximation error in order to form a reduced-size set. Therefore, Li teaches that original support vectors may be added to decrease approximation error.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Tavanaei, Burges, and Tang with the teachings of Li by modifying the joint list such that original support vectors for each SVM solution for binary classifications are also included in the joint list, in order to utilize a support vector that decreases approximation error, as suggested by Li (see § 3.4, quoted above).

As to claim 15, the further limitations recited in this claim are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claim 15.

As to claim 23, the further limitations recited this claim are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior art references evidence the state of the art.
US 2019/0095787 A1 teaches the combination of an SNN and SVM (paragraphs 23 and 67)
US 2014/0219497 A1 teaches frequency coding based on luminance (paragraph 64)
US 2008/0005048 A1 teaches background information on the MNIST digit dataset (paragraph 0100).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124